NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
               ______________________

      CLICK-TO-CALL TECHNOLOGIES, LP,
                  Appellant

                          v.

     ORACLE CORPORATION, ORACLE OTC
       SUBSIDIARY, LLC, INGENIO, INC.,
          YELLOWPAGES.COM, LLC,
                 Appellees

JOSEPH MATAL, PERFORMING THE FUNCTIONS
 AND DUTIES OF THE UNDER SECRETARY OF
 COMMERCE FOR INTELLECTUAL PROPERTY
AND DIRECTOR, U.S. PATENT AND TRADEMARK
                 OFFICE,
                 Intervenor
           ______________________

                     2015-1242
               ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2013-
00312.
                 ______________________

     ON PETITION FOR PANEL REHEARING
             ______________________
2                          CLICK-TO-CALL TECHNOLOGIES, LPZ
                                     v. ORACLE CORPORATION


    Before O’MALLEY and TARANTO, Circuit Judges, and
                 STARK, District Judge *.
PER CURIAM.
                        ORDER
    Appellant Click-to-Call Technologies, LP (“CTC”) filed
a petition for rehearing en banc, in which it seeks two
forms of relief. First, it asks the court to vacate the
panel’s November 17, 2016 opinion dismissing CTC’s
appeal for lack of jurisdiction. See Click-to-Call Techs.,
LP v. Oracle Corp., No. 2015-1242, 2016 WL 6803054
(Fed. Cir. Nov. 17, 2016). Second, CTC asks the court to
rehear its appeal, which centers on CTC’s contention that
the Patent Trial and Appeal Board (“the Board”) erred in
determining that inter partes review proceeding IPR2013-
00312 was not barred by 35 U.S.C. § 315(b). The petition
therefore requests relief that can be granted by the panel
that heard the appeal. See Fed. Cir. R. 35 Practice Notes.
    The panel determines that rehearing of CTC’s appeal
is warranted in light of this court’s en banc opinion in Wi-
Fi One, LLC v. Broadcom Corp., --- F.3d ---, 2018 WL
313065 (Fed. Cir. Jan. 8, 2018) (en banc). Upon consider-
ation thereof,
    IT IS ORDERED THAT:
    (1) The petition for rehearing en banc filed by
    Appellant is construed as a petition for panel re-
    hearing, which the panel grants.
    (2) The court’s opinion in Click-to-Call Technolo-
    gies, LP v. Oracle Corp., No. 2015-1242, 2016 WL




    *  The Honorable Leonard P. Stark, Chief District
Judge, United States District Court for the District of
Delaware, sitting by designation.
CLICK-TO-CALL TECHNOLOGIES, LP                            3
v. ORACLE CORPORATION


   6803054 (Fed. Cir. Nov. 17, 2016) is vacated, and
   the appeal is reinstated.
   (3) Appellant, Appellees Oracle Corporation, Ora-
   cle OTC Subsidiary, LLC, Ingenio, Inc., and Yel-
   lowpgaes.com, LLC (together, “Appellees”), and
   Intervenor the Director of the United States Pa-
   tent and Trademark Office (“Intervenor”), may file
   supplemental briefs, which shall be limited to ad-
   dressing the merits of the Board’s compliance with
   § 315(b) in this case, and shall further be limited
   to addressing developments that have occurred af-
   ter the date on which Appellant filed its opening
   appeal brief.
   (4) All supplemental briefs shall be electronically
   filed in the ECF system, and six paper copies of
   each brief shall be filed with the court. Two paper
   copies of all filings shall be served on counsel for
   all other parties. Briefs shall adhere to the type-
   volume limitations set forth in Federal Rule of
   Appellate Procedure 32 and Federal Circuit Rule
   32, with the exception that no brief may contain
   more than 7,000 words.
   (5) Appellant’s supplemental brief must be filed
   by Monday, February 5, 2018. Appellees’ joint
   supplemental brief must be filed by Wednesday,
   February 21, 2018. Intervenor’s supplemental
   brief must be filed by Monday, March 5, 2018. No
   other briefs shall be filed.
   (6) The appeal will be heard on the basis of the
   parties’ appeal briefs, the supplemental briefs or-
   dered herein, and, if necessary, oral argument.
4                  CLICK-TO-CALL TECHNOLOGIES, LPZ
                             v. ORACLE CORPORATION


                         FOR THE COURT

January 19, 2018         /s/ Peter R. Marksteiner
     Date                Peter R. Marksteiner
                         Clerk of Court